Citation Nr: 0816473	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-39 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder and 
dependent personality disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to April 
1965.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the RO that 
denied the veteran's application to reopen the claim of 
service connection for inadequate personality, claimed as 
nervous condition.  

In March 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

The issue of service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder, is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  In a March 1987 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for a nervous condition; the veteran was notified of this 
decision and of his appellate rights, but did not appeal this 
determination and the decision became final.  

2.  The evidence added to the record since the March 1987 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran is shown to have been diagnosed with 
dependent personality disorder while on active duty.  



CONCLUSIONS OF LAW

1.  Subsequent to the final March 1987 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a for an innocently acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  

2.  A dependant personality disorder is not a disease or 
injury for VA compensation purposes.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In letters dated in September 2003 and July 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim, including notice regarding the disability rating 
and effective dates for this condition.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claim, was advised of the 
basic law and regulations governing his claim, the basis for 
the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

For the reasons hereinabove, the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical and treatment records, a VA examination, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Further development expending VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  



II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after March 1987 
consists of the medical treatment records, a VA examination, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Of particular significance is the January 2007 VA 
examination.  Here, the Board notes that the examiner 
diagnosed the veteran with generalized anxiety disorder and 
dependent personality disorder and indicated that it was 
feasible that the veteran's psychiatric conditions were 
exacerbated by his military experiences.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
March 1987 RO decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claim of service connection for a psychiatric disorder, is 
granted.  




III.  Dependant personality disorder. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Here, the veteran seeks service connection for a psychiatric 
condition, to include dependant personality disorder.  

The medical evidence in this case consists of the veteran's 
service records, post-service treatment records, and a 
January 2007 psychiatric examination.  The service medical 
records show that the veteran was diagnosed with inadequate 
personality in service and discharged early.  

In order to determine whether the veteran has an acquired 
psychiatric disability that is related to his service, the 
veteran was afforded a VA examination in January 2007.  The 
examiner indicated that the veteran's claims file had been 
reviewed and noted pertinent medical history.  The examiner 
diagnosed dependent personality disorder and generalized 
anxiety disorder.  

In this regard, the Board notes that that developmental 
defects, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of legislation 
pertaining to compensation benefits. 38 C.F.R. § 3.303(c).  
Developmental defects may not be service connected. 38 C.F.R. 
§ 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996); 
Beno v. Principi, 3 Vet. App. 439 (1992).  

If, however, an acquired psychiatric disability is 
superimposed on the developmental defect during service, the 
superimposed disability may be service connected.  38 C.F.R. 
§ 4.127; VAOPGCPREC 82-90 (July 18, 1990).  In this case, the 
January 2007 VA examiner diagnosed the veteran with 
generalized anxiety disorder in addition to the personality 
disorder.  

The examiner, however, did not indicate that the generalized 
anxiety disorder was a disability that was superimposed on 
the veteran's personality disorder, but rather indicated that 
it might be the result of previously undiagnosed separation 
anxiety from the veteran's childhood, accounting for general 
anxiety due to lack of resolution of these issues.  

While the veteran may feel that he has a personality disorder 
that is due to his service, as a lay person he is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Under VA regulations, a personality disorder is not 
considered to be a disease or injury for VA compensation 
purposes.  38 C.F.R. § 303(c).  Accordingly, the claim of 
service connection for a personality disorder must be denied 
by operation of law.  



ORDER

As new and material evidence has been presented to reopen the 
veteran's claim of service connection for an innocently 
acquired  psychiatric disorder; the appeal to this extent is 
allowed and subject to further action as discussed 
hereinbelow.  

The claim of service connection for dependent personality 
disorder is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of service connection for a 
generalized anxiety disorder, must be remanded for further 
action.  

In his March 2008 testimony, the veteran identified medical 
evidence that is relevant to his claim that has not been 
associated with the veteran's claims file.  

Specifically, the veteran indicated that he had been seen by 
VA for treatment in connection with his psychiatric 
disability.  In addition, the veteran indicated that he had 
been seen at the Vet Center.  

In this regard, the Board notes that medical and treatment 
records from VA since January 2005 have not been associated 
with the veteran's claims file (with the exception of one 
page of treatment notes dated in October 2006).  There are 
also no treatment records of the veteran's care at the Vet 
Center associated with the veteran's file.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Next, the veteran testified that he is receiving disability 
benefits from the Social Security Administration.  The 
veteran's claims file, however, does not contain records 
related to such benefits.  The RO should therefore contact 
the Social Security Administration and take all necessary 
attempts to obtain all records related to this award. 
38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

Finally, the Board notes that the veteran was afforded a VA 
examination dated in January 2007.  In this examination, the 
veteran was diagnosed with generalized anxiety disorder and 
dependent personality disorder.  The examiner opined that the 
veteran's psychiatric disabilities were not caused by his 
military experiences, but did comment that it was feasible 
the veteran's conditions were exacerbated by his service.  
There is, however, no opinion specifically addressing whether 
an acquired psychiatric disability, to include generalized 
anxiety disorder or a precursor of generalized anxiety 
disorder, preexisted the veteran's active military service 
and, if so, whether such condition worsened in service beyond 
the natural progression of the disorder.  An additional VA 
examination is therefore warranted in this case.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his claimed psychiatric disability.  
This should specifically include medical 
and treatment records from the 
Huntington, West Virginia, VA Medical 
Center dated since January 2005, and 
records of the veteran's care at the 
Huntington Vet Center, dated since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and likely 
etiology of the claimed innocently 
acquired psychiatric disorder.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have an 
acquired psychiatric disorder, to 
include generalized anxiety disorder?  
If so, state the diagnosis or 
diagnoses.

(b).  If the examiner finds that the 
veteran has an acquired psychiatric 
disorder, to include generalized 
anxiety disorder, did such disorder 
have its onset during his period of 
active service from November 1964 to 
April 1965, or was caused by any 
incident that occurred during such 
active service.  

(c).  Did an acquired psychiatric 
disorder, to include generalized 
anxiety disorder, exist prior to the 
veteran's period of active duty from 
November 1964 to April 1965?  If so, 
state (if possible) the approximate 
date of onset of such disorder.  In 
this regard, the examiner is asked to 
comment on the veteran's service 
treatment records, including the 
November 1964 and March 1965 medical 
histories where the veteran indicated 
depression or excessive worry on both 
service entrance and service 
separation, a diagnosis of inadequate 
personality in service, and the 
veteran's separation examination 
indicating that the veteran was normal 
in all respects.  

(d)  If an acquired psychiatric 
disorder, to include generalized 
anxiety disorder, preexisted the 
veteran's period of active duty, did 
that disorder increase in disability 
during such period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  Here, the 
examiner is asked to comment on the 
January 2007 VA examination report 
indicating that it was feasible that 
the veteran's diagnosed generalized 
anxiety disorder was exacerbated by 
his military service.  

(e).  If an acquired psychiatric 
disorder, to include generalized 
anxiety disorder, increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?  

(f).  If the examiner finds that an 
acquired psychiatric disorder, to 
include generalized anxiety disorder, 
did not exist prior to the veteran's 
period of active duty from November 
1964 to April 1965, is it as least as 
likely as not that such a disorder had 
its onset during service, or was it 
caused by any incident that occurred 
during service?  

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records, the veteran's testimony 
before the Board, and the January 2007 VA 
examination report.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim in 
light of all the evidence of record.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


